>
l

l
t
l
l
f l

-~ -~_, m ,_¢

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

, nn w\` .W..¢M-M.‘A.... t
t x
' F

 

sHAQUAN sETH, : § APR O' 9 2019`
> »~»~ '
Plaintiff, " ‘ ' ' `
against- 19~€\/'-1960 (AJN)

CITY oF NEW'YORK; NEW YoRK PoLlCE oRDER oF sEercE

DEPT; JoHN DoEs 1-5 oFFICERs

WoRKlNG FoR NYPD,
Defendants.

 

 

ALISON J. NATHAN, United States District Judge:

Plaintiff, currently held in the George R. Vierno Center on Rikers Island, brings this pro
se action asserting that the defendants violated his federal constitutional rights. He sues the City
of NeW York, the NeW York City Police Department (“NYPD”), and five unidentified “John
Doe” NYPD officers, and he seeks damages By order dated April 5, 2019, the Court granted
Plaintiff’s request to proceed Without prepayment of fees, that is, informal pauperis (“IFP”).1
The Court construes Plaintiff’s complaint as asserting claims under 42 U.S.C. § 1983 and under
state laW. For the reasons discussed beloW, the Court dismisses Plaintiff’s claims against the
NYPD. The Court directs service on the City of NeW York. The Court further directs the

Corporation Counsel of the City of NeW York to assist Plaintift` in identifying the unidentified

“.lohn Doe” defendants

 

1 Plaintiff filed his complaint While held in the Eric M. Taylor Center, also on Rikers
Island. Prisoners are not exempt from paying the full filing fee, even When they have been
granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(l).

)__.,__.._.,...\ _.~_“ _..-.~., _..

 

 

STANDARD OF REVIEW

The Court must dismiss a complaint, or portion thereof, that is frivolous or malicious,
fails to state a claim upon Which relief may be granted, or seeks monetary relief from a defendant
Who is immune from such relief 28 U.S.C. §§ l9lS(e)(2)(B), 1915A(b); see Abbas v. Dz`xon, 480
F.3d 63 6, 639 (2d Cir. 2007). The Court must also dismiss a complaint, or portion thereof, When
the Court lacks subject matter jurisdiction See Fed. R. Civ. P. lZ(h)(3). While the law mandates
dismissal on any of these grounds, the Court is obliged to construe pro se pleadings liberally,
Harrz`s v. Mz`lls, 572 F.3d 66, 72 (2d Cir. 2009), and interpret them to raise the “strongest [claims]
that they Suggest,” Triestman v. Fed. Bureau of Prz'sons, 470 F.3d 471, 474 (2d Cir. 2006)
(internal quotation marks and citations omitted, emphasis in original).

DISCUSSION
A. NYPD

The Court must dismiss Plaintiff’s claims against the NYPD because an agency of the
City of NeW York, like the NYPD, is not an entity that can be sued. N.Y. City Charter ch. 17,

§ 396 (“[A]ll actions and proceedings for the recovery of penalties for the violation of any law
shall be brought in the name of the city of New York and not in that of any agency, except Where
otherwise provided by laW.”); Jenkz`ns v. City of New York, 478 F.3d 76, 93 n.l9 (2d Cir. 2007);
see also Emerson v. City ofNew York, 740 F. Supp. 2d 385, 395 (S.D.N.Y. 2010) (“[A] plaintiH is
generally prohibited from suing a municipal agency.”). Pla.intiff’s claims against this defendant
are also redundant of his claims against the City of New York, a named defendant The Court
therefore dismisses Plaintiff’s claims against the NYPD. See 28 U.S.C. § l9lS(e)(2)(B)(ii).

B. Service on the City of New York

Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Court and the U.S. Marshals Service to effect service. See Walker v. Schult, 717 F.3d ll9, 123

 

n.6 (2d Cir. 2013); see also 28 U.S.C. § l915(d) (“The officers of the court shall issue and serve
all process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(0)(3) (the Court must order the Marshals
Service to serve if the plaintiff is authorized to proceed IFP). Rule 4(m) of the Federal Rules of
Civil Procedure generally requires service of the summons and complaint to be completed within
90 days of the date the summons issues, and it is Plaintiff’s responsibility to request, if necessary,
an extension of time for service. Meilleur v. Sl‘rong, 682 F.3d 56, 63 (2d Cir. 2012). But see
Murray v. Pataki`, 378 F. App’x 50, 52 (2d Cir. 2010) (summary order) (“As long as the [plaintiff
proceeding IFP] provides the information necessary to identify the defendant, the Marshals’
failure to effect service automatically constitutes ‘ good cause’ for an extension of time within the
meaning of Rule 4(m).”).

To allow Plaintiff to effect service on the City of New York through the U.S. l\/larshals
Service, the Clerk of Court is instructed to fill out a U.S. Marshals Service Process Receipt and
Return form (“USl\_/l-285 form”) for the City of New York. The Clerk of Court is further
instructed to issue a summons and deliver to the l\/Iarshals Service all of the paperwork necessary
for the Marshals Service to effect service on the City of New York.

Plaintiff must notify the Court in writing if his address changes, and the Court may
dismiss the action if Plaintiff fails to do so.

C. Unidentified “John Doe” Defendants

Under Valentin v. Dz'nki'ns, a pro se litigant is entitled to assistance from the district court
in learning the identity and service address of a defendant 121 F.3d 72, 76 (2d Cir. 1997). In the
complaint, Plaintiff supplies sufficient information to permit the NYPD to identify the full names
and shield numbers of the unidentified “John Doe” Defendants, as well as the addresses where
they may be served. The unidentified “John Doe” Defendants are up to five members of the

NYPD who, on or about January 6, 2019, (l) arrested or assisted in the arrest of Plaintiff at a

3

 

location near the intersection of Park Avenue and East 180th Street in the Bronx, (2) transported
Plaintiff` to an NYPD precinct, or (3) secured or assisted in securing Plaintiff in a holding cell in
the NYPD precinct. lt is therefore ordered that the Corporation Counsel of the City of New
York, who is the attorney for and agent of the NYPD, shall ascertain the full name and shield
numbers of the unidentified “John Doe” Defendants and the addresses where they may be
served. The Corporation Counsel shall provide this information to Plaintiff and the Court within
sixty days of the date of this order.

Within thirty days of receiving this information, Plaintiff must file an amended complaint
naming these newly identified individuals as defendants The amended complaint will replace,
not supplement, the original complaint An Amended Civil Rights Complaint form that Plaintiff
should complete is attached to this order. Once Plaintiff has filed an amended complaint, the
Court will screen the amended complaint and, if necessary, will issue an order directing the Clerk
of Court to complete the USM-285 forms with the addresses for the newly identified defendants
and deliver all documents necessary to effect service on them to the U.S. Marshals Service.

CONCLUSION

The Court directs the Clerk of Court to mail a copy of this order and the accompanying
referral form to Plaintiff, together with an information package.

The Court dismisses Plaintiff’s claims against the New York City Police Department.

The Court also directs the Clerk of Court to complete a USM-285 form with the address
for the City of New York and deliver all documents necessary to effect service on this defendant
to the U.S. Marshals Service.

The Court further directs the Clerk of Court to mail a copy of this order, the
accompanying referral form, and the complaint to the Corporation Counsel of the City of New

York at 100 Church Street, New York, New York 10007.

4

 

An Amended Civil Rights Complaint is attached to this order.

The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would
not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.
Coppedge v. Unitea’ States, 369 U.S. 43 8, 444-45 (1962) (holding that an appellant demonstrates
good faith when he seeks review of a~nonfrivolous issue).

The Court directs the Clerk of Court to docket this order as a “written opinion” within the

meaning of Section 205(a)(5) of the E-Government Act of 2002.

SO ORDERED.

Dated: April g ,2019
New York, New York §

AttisoN J. NATHAN
nited States District Judge

 

DEFENDANT AND SERVICE ADDRESS

City of New York
Law Department

100 Church Street
New York, NY 10007

 

 

 

/' 5/20/15

I. LEGAL BASIS FOR CLAIM

State below the federal legal basis for your claim, if known. This form is designed primarily for
prisoners challenging the constitutionality of their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) or in a
”Bivens” action (against federal defendants).

l:] Violation of my federal constitutional rights

l:l Other:

 

II. PLAINTIFF INFORMATION

Each plaintiff must provide the following information. Attach additional pages if necessary.

 

First Name |\/lidd|e initial Last Name

 

State any other names (or different forms of your name) you have ever used, including any name
you have used in previously filing a lawsuit.

 

Prisoner ID # (if you have previously been in another agency's custody, please specify each agency
and the lD number (such as your D|N or NYS|D) under which you were held)

 

Current Place of Detention

 

lnstitutiona| Address

 

County, City State Zip Code
III. PRISONER STATUS

|ndicate below whether you are a prisoner or other confined person:

l:l Pretrial detainee
l:l Civilly committed detainee
l:l Imrnigration detainee

l:l Convicted and sentenced prisoner
l:l Other:

 

Page 2

IV. DEFENDANT INFORMATION

To the best of your ability, provide the following information for each defendant if the correct
information is not provided, it could delay or prevent service of the complaint on the defendant
l\/|ake sure that the defendants listed below are identical to those listed in the caption. Attach
additional pages as necessary.

 

 

 

 

 

 

 

 

 

 

 

 

 

Defendant 1:

First Name Last Name Shie|d #

Current Job Title (or other identifying information)

Current Work Address

County, City State Zip Code
Defendant 2:

First Name i_ast Name Shie|d #

Current Job Title (or other identifying information)

Curre nt Work Address

County, City State Zip Code
Defendant 3:

First Name Last Name Shie|d #

Current 10b Tit|e (or other identifying information)

Current Work Address

County, City State Zip Code
Defendant 4:

First Name Last Name Shie|d #

 

Current Job Tit|e (or other identifying information)

 

Current Work Address

 

County, City State Zip Code

Page 3

 

V. STATEMENT OF CLAIM

Place(s) of occurrence:

 

Date(s) of occurrence:

 

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and how each defendant was personally involved in the alleged wrongful actions. Attach
additional pages as necessary.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 4

 

 

 

 

 

 

 

 

 

IN]URIES:

if you were injured as a result of these actions, describe your injuries and what medical treatment,
ifany, you required and received.

 

 

 

 

 

 

VI. RELIEF

State briefly what money damages or other relief you want the court to order.

 

 

 

 

 

 

 

 

Page 5

VII. PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, 1 certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by a nonfrivolous argument to change existing laW; (3) the factual contentions have
evidentiary support or, if specifically so identified, Will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies With the requirements of Federal Rule of Civil Proceclure 11.

l understand that if l file three or more cases While I am a prisoner that are dismissed as
frivolous, malicious, or for failure to state a claim, Imay be denied in forma pauperis status in
future cases.

l also understand that prisoners must exhaust administrative procedures before filing an action
in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
dismissed if l have not exhausted administrative remedies as required

l agree to provide the Clerk's Office With any changes to my address l understand that my

failure to keep a current address on file With the Clerk's Office may result in the dismissal of my
case.

Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. lf seeking to
proceed without prepayment of fees, each plaintiff must also submit an lFP application

 

 

Dated P|aintiff’s Signature

 

First Name |Vliddle initial Last Name

 

Prison Address

 

County, City State Zip Code

Date on which l am delivering this complaint to prison authorities for mailing:

Page 6

